Title: To Thomas Jefferson from Joseph Milligan, 30 May 1806
From: Milligan, Joseph
To: Jefferson, Thomas


                        
                            The President
                     
                            George Town May 30th 1806
                        
                        1806
                        
                     
                        April 26
                        
                        To J. March 
                        
                     
                     
                        To Binding
                        History of 
                        England (Baxter) Calf Gilt
                        $3.00
                     
                     
                        
                        4
                        Vols
                        8vo.
                        Boloniste de Dumont Calf Gilt
                        $4.00
                     
                     
                        
                        2
                        vols
                        8vo
                        Ideologie De Tracy
                        $2.00
                     
                     
                        
                        1
                        "
                        
                        Western Insurrection [(Brackerage)]
                        $1.00
                     
                     
                        
                        1
                        "
                        
                        Ditto   
                              (Findley)
                        $1.00
                     
                     
                        
                        1
                        "
                        
                        Truth & Reason (Peel)
                        $1.00
                     
                     
                        
                        1
                        "
                        
                        W & M College
                        $1.00
                     
                     
                        
                        1
                        "
                        
                        Practical Astronomy
                        $1.00
                     
                     
                        
                        1
                        "
                        
                        Laws of Orlean (Kerr)
                        $1.00
                     
                     
                        
                        1
                        "
                        12mo
                        Aristotles Ethica thick
                        $1.00
                     
                     
                        
                        1
                        "
                        4to
                        Esprit Du Christianism M.S.
                        $2.00
                     
                     
                        
                        1
                        "
                        12
                        Apple & the pear (Knight’s)
                        $0.75
                     
                     
                        
                        1
                        "
                        "
                        History of France
                        $0.75
                     
                     
                        
                        1
                        "
                        "
                        Archimedis Ancanus
                        $0.75
                     
                     
                        
                        1
                        "
                        "
                        Æsops Fables
                        $0.75
                     
                     
                        
                        1
                        "
                        "
                        Constitution De la Suisse
                        $0.50
                     
                     
                        
                        1
                        "
                        "
                        Discoveries in Louisana ¼ bound
                        $0.50
                     
                     
                        
                        1
                        "
                        "
                        Deaf & Dumb—(Green) C Gilt
                        $1.00
                     
                     
                        
                        1
                        "
                        "
                        Journals of the Virginia Assembly
                        $2.50
                     
                     
                        
                        1
                        Small 4to 
                        Vol in boards
                        $0.50
                     
                     
                        
                        
                        
                        4th
                        Vol. Washingtons Life Boards
                        
                           3.00
                        
                     
                     
                        
                        
                        
                        
                        
                        $29.00
                     
                  
                        Received payment for J March
                        
                            Joseph Milligan
                     
                        
                    